--------------------------------------------------------------------------------

Exhibit 10.14

AMENDMENT NO.2 AND GUARANTOR JOINDER TO THE CREDIT AGREEMENT

AMENDMENT NO. 2 AND GUARANTOR JOINDER TO THE CREDIT AGREEMENT, dated as of
December 13, 2012 (this "Agreement"), to the Credit Agreement (as defined
below), is entered into by and among Revett Silver Company, a corporation duly
organized and existing under the laws of the State of Montana (the "Borrower"),
each of the Guarantors (as defined therein) party thereto (the "Existing
Guarantors"), Revett Exploration, Inc., a corporation duly organized and
existing under the laws of the State of Montana (the "Revett Exploration"),
Revett Holdings, Inc., a corporation duly organized and existing under the laws
of the State of Montana (the "Revett Holdings" and, together with Revett
Exploration, the "New Guarantors") and Société Générale, as administrative agent
(in such capacity, the "Administrative Agent").

PRELIMINARY STATEMENTS:

(1)           The Borrower, the Existing Guarantors, the Administrative Agent
and Société Générale, as LIC Issuer (in such capacity, the ''L/C Issuer") have
entered into that certain Credit Agreement, dated as of December 8, 2011 and
amended pursuant to Amendment No. 1 to the Credit Agreement, dated as of August
7, 2012 (the "Credit Agreement"). Capitalized terms not otherwise defined in
this Agreement have the same meanings as specified in the Credit Agreement.

(2)           Section 6.13(c) of the Credit Agreement provides, inter alia, that
the Borrower shall cause any new Subsidiaries to become party to the Credit
Agreement as a Loan Party. Each of the undersigned New Guarantors is executing
this Agreement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Credit Agreement in order to induce the Lenders to
make additional Revolving Credit Loans and the L/C Issuer to issue additional
Letters of Credit and as consideration for Revolving Credit Loans previously
made and Letters of Credit previously issued.

(3)           Pursuant to Section 11.01 of the Credit Agreement, no amendment or
waiver of any provision of the Credit Agreement, and no consent to any departure
by the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent.

(4)           Subject to the satisfaction of the conditions set forth herein,
the Borrower, the Guarantors, the Administrative Agent and the Required Lenders
have agreed to amend the Credit Agreement to effect the changes described in
clause (2) of these Preliminary Statements and make certain related amendments
to the Credit Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1.      Amendments to Credit Agreement. The Credit Agreement is,
effective as of the Effective Date (as defined below) and subject to the
satisfaction of the conditions set forth in Section 2 hereof, hereby amended as
follows:

(a)           The following definition is hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical position:

1

--------------------------------------------------------------------------------



Exhibit 10.14

"Non-Grantor Subsidiary" means each of RCR, Revett Exploration, Inc. and Revett
Holdings, Inc.

(b)           The definitions of "Excluded Collateral" and "Guarantors" and
Sections 5.20(c),

7.02(f), 7.03(b), 7.03(c), 7.03(l), 7.04(c) and 7.05(d) of the Credit Agreement
are each hereby amended by replacing "RCR" with the words "any Non-Grantor
Subsidiary".

(c)           Section 7.05(d) of the Credit Agreement is hereby further amended
by adding the following words at the end of the parenthetical thereof after
"Holdings":

"provided that, notwithstanding anything to the contrary set forth herein, (i)
the Borrower shall be permitted to transfer to Revett Exploration, Inc. the
mining claims and interests located in Sanders County, Montana and described in
Part 1 of Schedule 7.05(d) and (ii) RCR shall be permitted to transfer to Revett
Holdings, Inc. the mining claims and interests and Real Property described in
Part 2 of Schedule 7.05(d)"

(d)           The Credit Agreement is hereby amended by adding as Schedule
7.05(d) thereto the schedule attached hereto as Schedule A.

SECTION 2.      Guarantor Joinder. In accordance with Section 6.13(c) of the
Credit Agreement, each New Guarantor by its signature below becomes a Guarantor
under the Credit Agreement with the same force and effect as if originally named
therein as a Guarantor, and each New Guarantor hereby agrees to all the terms
and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder. Each reference to a "Guarantor" in the Credit Agreement or any other
Loan Document shall be deemed to include each New Guarantor. The Credit
Agreement is hereby incorporated herein by reference.

SECTION 3.      Conditions to Effectiveness. This Agreement shall become
effective on the date (the "Effective Date") when, and only when, each of the
following conditions shall have been satisfied:

(a)           The Administrative Agent shall have received the following
documents:

(i)             counterparts of this Agreement executed by the Borrower, each
Existing Guarantor, each New Guarantor and the Required Lenders;

(ii)            the certificates representing the Equity Interests of each New
Guarantor, together with undated stock powers, in blank, executed by a
Responsible Officer of the Borrower; and

(iii)           an officer's certificate of each New Guarantor, in form and
substance reasonably satisfactory to the Administrative Agent, with attachments
containing the charter documents, by-laws, appropriate resolutions and other
documents of such New Guarantor reasonably requested by the Administrative
Agent.

(b)           The Administrative Agent shall have received evidence that all
reasonable out- of-pocket fees and expenses of the Administrative Agent
(including reasonable attorneys' fees and expenses) then due shall have been
paid.

SECTION 4.      Representations and Warranties. Each Loan Party (including each
New Guarantor) represents and warrants as follows:

(a)           Assuming the effectiveness of this Agreement and after giving
effect to it, all representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects on and as
of the date hereof; provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; and provided, further, that

2

--------------------------------------------------------------------------------

Exhibit 10.14

any representation and warranty that is qualified as to "materiality", "Material
Adverse Effect" or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)          (i) It has the requisite power to execute and deliver this
Agreement, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby has been
duly and validly taken and (ii) this Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

(c)           After giving effect to this Agreement, no Default has occurred and
is continuing, or would result from the occurrence of the Effective Date.

SECTION 5.      Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a)           On and after the effectiveness of this Agreement, each reference
in the Credit Agreement to "this Agreement", "hereunder", "hereof' or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to "the Credit Agreement", "thereunder", "thereof' or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Agreement.

(b)           The Credit Agreement, as specifically amended by this Agreement,
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed.

(c)           The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Revolving Credit Lender, the L/C Issuer or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(d)           Each Loan Party agrees that this Agreement shall be a Loan
Document for all purposes of the Credit Agreement as amended hereby and the
other Loan Documents.

SECTION 6.      Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different pa1ties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7.      Miscellaneous. The headings of this Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

3

--------------------------------------------------------------------------------

Exhibit 10.14

SECTION 8.      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLTCATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION 9.      Notices. All communications and notices hereunder to each of the
Borrower, the Existing Guarantors and the Administrative Agent shall be in
writing and given as provided in Section 11.02 of the Credit Agreement. All
communications and notices hereunder to each New Guarantor shall be given to it
at its address specified on the signature pages hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

REVETT SILVER COMPANY,
as the Borrower

By: /s/ Ken Eickerman
Title: CFO

REVETT MINERALS INC.,
as a Guarantor

By: /s/ Ken Eickerman
Title: CFO

TROY MINE INC.
as a Guarantor

By: /s/ Ken Eickerman
Title: CFO

RC RESOURCES, INC.
as a Guarantor

By: /s/ Ken Eickerman
Title: CFO

4

--------------------------------------------------------------------------------

Exhibit 10.14

REVETT EXPLORATION, INC.
as a New Guarantor

By: /s/ Ken Eickerman
Title: CFO

Address for Notices:
Revett Exploration, Inc.
c/o Revett Silver Company
11115 East Montgomery Dr., Suite G Spokane Valley, WA 99206
Attention: Ken Eickerman
Fax: 509-891-8901
Telephone: 509-921-2294
Email: eickerman@revettminerals.com

REVETT HOLDINGS, INC.,
as a New Guarantor

By: /s/ Ken Eickerman
Title: CFO

Address for Notices:
Revett Holdings, Inc.
c/o Revett Silver Company
11115 East Montgomery Dr., Suite G Spokane Valley, WA 99206
Attention: Ken Eickerman
Fax: 509-891-8901
Telephone: 509-921-2294
Email: eickerman@revettminerals.com

SOCIÉTÉ GÉNÉRALE,
as Revolving Credit Lender

By: /s/ Daniel Ota
Title: Director

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent

By: /s/ Daniel Ota
Title: Director

5

--------------------------------------------------------------------------------